Title: From George Washington to Edmund Randolph, 19 November 1786
From: Washington, George
To: Randolph, Edmund

 

Dr Sir,
Mount Vernon 19th Novr 1786

It gave me great pleasure to hear that the voice of the Country had been directed to you as chief magistrate of this Commonwealth, & that you had accepted the appointment.
Our affairs seem to be drawing to an awful crisis: it is necessary therefore that the abilities of every man should be drawn into action in a public line, to rescue them if possible from impending ruin. As no one seems more fully impressed with the necessity of adopting such measures than yourself, so none is better qualified to be entrusted with the reins of Government. I congratulate you on this occasion, and with sincere regard & respect am, Dr Sir, &c. &c.

G: Washington

